 

Exhibit 10.5

 

EXECUTION COPY

EXHIBIT D

 

VOTING AND SUPPORT AGREEMENT

 

THIS VOTING AND SUPPORT AGREEMENT (as may be amended or modified from time to
time, this “Agreement”) is made and entered into as of November 12, 2018, by and
among Avenue Therapeutics, Inc., a Delaware corporation (the “Company”), the
stockholders of the Company listed on Schedule A hereto (the “Stockholders” and
each individually a “Stockholder”), and InvaGen Pharmaceuticals Inc., a New York
corporation (“Buyer”).

 

Capitalized terms used but not defined in this Agreement shall have the
respective meanings ascribed to them in the SPMA (as defined below). 

 

WHEREAS, Buyer, Madison Pharmaceuticals Inc., a Delaware corporation and wholly
owned subsidiary of Buyer (“Merger Sub”), and the Company have entered into a
Stock Purchase and Merger Agreement, dated as of the date hereof (the “SPMA”);

 

WHEREAS, Buyer, the Company and the Stockholders are executing this Agreement
contemporaneously with the execution of the SPMA;

 

WHEREAS, the Stockholders own Common Shares, Class A Preferred Shares or other
Company Securities (together with any other shares of capital stock of the
Company acquired (whether beneficially or of record) by the Stockholders after
the date hereof and prior to the Expiration Date (as defined below), including
by reason of any share split, share dividend, reclassification,
recapitalization, conversion or other transaction, and including any shares of
Common Shares or Class A Preferred Shares acquired by means of purchase,
dividend or distribution, or issued upon the exercise of any stock options to
acquire Common Shares or Class A Preferred Shares or warrants or the conversion
of any convertible securities or otherwise, being collectively referred to
herein as the “Securities”);

 

WHEREAS, obtaining the Requisite Stockholder Approval is a condition to the
consummation of the Transactions; and

 

WHEREAS, as a condition to the willingness of the Company and Buyer to enter
into the SPMA and as an inducement and in consideration therefor, the
Stockholders have agreed to enter into this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, intending to be
legally bound, the parties hereto agree as follows:

 



 



 

ARTICLE I

VOTING; GRANT AND APPOINTMENT OF PROXY

 

Section 1.1 Specific Voting Agreement. From and after the Signing Date until the
Expiration Date (as defined herein), the Stockholders irrevocably and
unconditionally hereby agree that at any meeting (whether annual or special and
each adjourned or postponed meeting) of the Company’s stockholders, however
called, or in connection with any written consent of the Company’s stockholders
(the “Stockholders Meeting”), the Stockholders will (i) be present at such
meeting, in person or represented by proxy, or otherwise cause all of the
Securities to be counted as present thereat for purposes of calculating a quorum
and (ii) vote or cause to be voted (including by proxy or written consent, if
applicable) all of the Securities:

 

(a) in favor of the Proposals (and, in the event that the Proposals are
presented as more than one proposal, in favor of each proposal that is part of
the Proposals), and in favor of any other matter presented or proposed as to
approval of the Transactions or any part or aspect thereof or any other
transactions or matters contemplated by the SPMA and the Ancillary Agreements,
including but not limited to, any stockholder vote required by Section 251 of
the DGCL;

 

(b) in favor of any proposal to adjourn or postpone the Stockholders Meeting to
a later date if there are not sufficient votes for the Requisite Stockholder
Approval on the date on which the Stockholders Meeting is held;

 

(c) against any Takeover Proposal, without regard to the terms of such Takeover
Proposal, or any other transaction, proposal, agreement or action made in
opposition to adoption of the SPMA, the Ancillary Agreements or in competition
or inconsistent with the Transactions and the other transactions or matters
contemplated by the SPMA or the Ancillary Agreements;

 

(d) against any other action, agreement or transaction, that is intended, that
could reasonably be expected, or the effect of which could reasonably be
expected, to materially impede, interfere with, delay, postpone, discourage or
adversely affect the Transactions or any of the other transactions contemplated
by the SPMA or the Ancillary Agreements or the performance by the Stockholders
of their obligations under the SPMA or this Agreement, including: (i) any
extraordinary corporate transaction, such as a merger, consolidation or other
business combination involving the Company (other than the Transactions); (ii) a
sale, lease or transfer of any material asset of the Company (other than the
Transactions) or a reorganization, recapitalization or liquidation of the
Company; (iii) an election of new members to the board of directors of the
Company, other than nominees to the board of directors of the Company who are
serving as directors of the Company on the date of this Agreement or as
otherwise provided in the SPMA or the Stockholders Agreement; (iv) any change in
the present capitalization or dividend policy of the Company or any amendment or
other change to the Company’s certificate of incorporation or bylaws, except if
approved in writing by Buyer; or (v) any other change in the Company’s corporate
structure or business, except if approved in writing by Buyer;

 

(e) against any action, proposal, transaction or agreement that would reasonably
be expected to result in a breach in any respect of any covenant, representation
or warranty or any other obligation or agreement of the Company contained in the
SPMA, or of the Stockholders contained in this Agreement;

 

2

 

 

(f) in favor of any other matter necessary or desirable to the consummation of
the Transactions and any other transactions contemplated by the SPMA or the
Ancillary Agreements; and

 

(g) (i) in favor of electing the Buyer Directors (as defined in the Stockholders
Agreement) as members to the board of directors of the Company and (ii) against
any action, proposal, transaction or agreement that would constitute a breach by
the Company of Section 4 of the Stockholders Agreement; and

 

(h) Clauses (a)-(g) of this Section 1.1 are hereinafter referred to as the
“Required Votes.”

 

Section 1.2 Grant of Irrevocable Proxy; Appointment of Proxy.

 

1.2.1 From and after the date hereof until the Expiration Date, the Stockholders
hereby irrevocably and unconditionally grant to, and appoint, Buyer and any
designee thereof as the Stockholders’ proxy and attorney-in-fact (with full
power of substitution), for and in the name, place and stead of the
Stockholders, to attend any and all Stockholders Meetings convened in connection
with the SPMA, the Ancillary Agreements and the Proposals, to represent and
otherwise act on behalf of the Stockholders in the same manner and with the same
effect as if such Stockholders were personally present at any such Stockholders
Meeting, to vote or cause to be voted (including by proxy or written consent, if
applicable) the Securities in accordance with the Required Votes.

 

1.2.2 The Stockholders hereby represent that any proxies heretofore given in
respect of the Securities, if any, are revocable, and hereby revoke such
proxies.

 

1.2.3 The Stockholders hereby affirm that the irrevocable proxy set forth in
this Section 1.2 is given in connection with the execution of the SPMA and the
Ancillary Agreements, and that such irrevocable proxy is given to secure the
performance of the duties of the Stockholders under this Agreement. The
Stockholders hereby further affirm that the irrevocable proxy is coupled with an
interest and, except as set forth in this Section 1.2, is intended to be
irrevocable. If for any reason the proxy granted herein is not irrevocable, then
the Stockholders agree, until the Expiration Date, to vote the Securities in
accordance with the Required Votes, unless instructed otherwise by Buyer in
writing. The parties agree that the foregoing is a voting agreement.

 

Section 1.3 General Voting Agreement. From and after the date hereof until the
Expiration Date, the Stockholders irrevocably and unconditionally hereby agree
that at any Stockholders Meeting, the Stockholders will (i) be present at such
meeting, in person or represented by proxy, or otherwise cause all of the
Securities to be counted as present thereat for purposes of calculating a quorum
and (ii) vote or cause to be voted (including by proxy or written consent, if
applicable) all of the Securities in the same manner as Buyer shall vote its
Common Shares (other than with respect to a proposal that would (a) adversely
treat the holders of the Class A Preferred Shares as compared to the holders of
Common Shares or (b) amend the terms of the Class A Preferred Shares in the
certificate of incorporation of the Company (except in the case of clause (a) or
(b) for any of the Transactions or any of the other transactions contemplated by
the SPMA or the Ancillary Agreements)).

 

3

 

 

Section 1.4 Restrictions on Transfers. The Stockholders hereby agree that, from
the date hereof until the earlier of (a) the consummation of the Merger and
(b) the termination of the SPMA pursuant to and in compliance with the terms
therein , they shall not, directly or indirectly, issue, buy, sell or otherwise
subject to a security interest, pledge, hypothecation, mortgage or lien (or
enter into any hedging arrangement or derivative transaction with respect to)
any Securities (or any other shares of capital stock of the Company), nor shall
they register, request registration of or take any action to begin the process
of registering Securities for sale pursuant to a registration statement filed
with the SEC.

 

Section 1.5 Inconsistent Agreements. The Stockholders hereby covenant and agree
that, except for this Agreement, they (a) shall not, at any time while this
Agreement remains in effect, enter into any voting agreement or voting trust
with respect to the Securities or otherwise subject the Securities to any
arrangement with respect to the voting of the Securities other than agreements
entered into with Buyer, and (b) shall not grant at any time while this
Agreement remains in effect a proxy, consent or power of attorney with respect
to the Securities.

 

Section 1.6 Board Action. The Stockholders hereby agree to cause any
representatives of theirs on the board of the directors of the Company to vote
on board actions of the Company in a manner consistent with this Agreement and
the Ancillary Agreements.

 

Section 1.7 Miscellaneous. Immediately prior to the First Stage Closing,
Fortress shall deliver to Buyer evidence of the resignation of three members of
the board of directors of the Company to accommodate the appointment of the
Buyer Directors (as defined in the Stockholders Agreement) effective as of the
First Stage Closing. Immediately prior to the Second Stage Closing, Fortress
shall deliver to Buyer (a) the General Release, duly executed by Fortress and
(b) the resignation of each member of the board of directors of the Company
designated by or Affiliated with Fortress.

 

ARTICLE II

NO SOLICITATION

 

Section 2.1 Restricted Activities. The Stockholders shall not (and shall cause
their Affiliates not to), and shall not authorize or permit their
Representatives to, and shall instruct each such Representative not to, directly
or indirectly, (a) initiate, solicit or knowingly encourage or facilitate the
submission of any Takeover Proposal or the making of any proposal that could
reasonably be expected to lead to any Takeover Proposal, (b) conduct or engage
in any discussions or negotiations regarding, or that would reasonably be
expected to lead to, any Takeover Proposal, (c) disclose any non-public
information relating to the Company to, afford access to the business,
properties, personnel, assets, books, or records of the Company to, or knowingly
assist, participate in, facilitate, or encourage any effort by, any Person
(other than Buyer and its Subsidiaries) in connection with or in response to or
in circumstances that would reasonably be expected to lead to, any Takeover
Proposal, (d) take any action to make the provisions of any “fair price,”
“moratorium,” “control share acquisition,” “business combination” or other
similar anti-takeover statute, regulation, restriction or provision of the DGCL,
the laws of any other jurisdiction or any other Legal Requirement, the
certificate of incorporation, bylaws, or other organizational or constitutive
document or governing instruments of the Company, inapplicable to any Person
(other than Buyer and its Subsidiaries), or to any transactions constituting or
contemplated by a Takeover Proposal, or (e) resolve or agree to do any of the
foregoing (the activities specified in clauses (a) through (e) being hereinafter
referred to as the “Restricted Activities”). The Stockholders shall immediately
cease and terminate any and all existing Restricted Activities.

 

4

 



 

Section 2.2 Notification. The Stockholders shall promptly (and in any event no
later than 24 hours) notify Buyer of any Takeover Proposal, any inquiry that
could reasonably be expected to lead to a Takeover Proposal, or any request for
non-public information relating to the Company or for access to the business,
properties, assets, books, or records of the Company by any third party. In such
notice, the Stockholders shall identify the Person making, and details of the
material terms and conditions of (along with the latest draft of, and all other
related documents with respect to), any such Takeover Proposal, indication or
request. The Stockholders shall keep Buyer reasonably informed on a prompt and
timely basis of the status and material details of any such Takeover Proposal
and with respect to any material change to the terms of any such Takeover
Proposal within 24 hours of any such material change.

 

ARTICLE III

REPRESENTATIONS, WARRANTIES AND COVENANTS

OF THE STOCKHOLDERS

 

Section 3.1 Representations and Warranties. Each of the Stockholders represents
and warrants to Buyer as follows:

 

(a)          With respect to any of the Stockholders that is a legal entity: (i)
it is a legal entity duly incorporated or organized, as applicable, validly
existing and in good standing under the laws of its place of incorporation or
organization, (ii) it is duly licensed and qualified to conduct its business in
each jurisdiction where the nature of the properties owned, leased or operated
by it and the business transacted by it requires such licensing or
qualification, except where any such failures to be so qualified or licensed
have not had, or are not reasonably likely to have, a material adverse effect on
the ability of the Stockholder to perform its obligations under or to consummate
the transactions contemplated by this Agreement, and (iii) it holds all
necessary corporate power and authority to own, license and operate its assets
and properties, to conduct its business, to enter into this Agreement, to
perform its obligations hereunder and to consummate the transactions
contemplated hereby.

 

(b)          The execution and delivery of this Agreement by the Stockholder and
the performance by the Stockholder of its obligations hereunder have been duly
authorized by all requisite action on the part of the Stockholder, and no other
actions or proceedings on the part of the Stockholder are necessary to authorize
the execution and delivery of this Agreement.

 

5

 

 

(c)        This Agreement has been duly executed and delivered by the
Stockholder and constitutes the valid and binding agreement of the Stockholder,
enforceable against the Stockholder in accordance with its terms.

 

(d)          The execution or delivery by the Stockholder of this Agreement or
the performance by the Stockholder of its obligations under this Agreement will
not (i) result in any breach of any provision of the Stockholder’s certificate
of incorporation or bylaws (if applicable), (ii) result in any breach of,
require (with or without notice or lapse of time or both) any payment, consent
or notice or constitute a default (or give rise to any right of purchase,
termination, amendment, acceleration or cancellation) under any Contract or
order or judgment to which the Stockholder is a party or by which it or its
assets are bound, (iii) result in the creation of an Encumbrance, or (iv)
violate any applicable Legal Requirement, other than, in the case of clauses
(ii) through (iv), such breaches, defaults or violations that have not had, or
are not reasonably likely to have, a material adverse effect on the ability of
the Stockholder to perform its obligations under or to consummate the
transactions contemplated by this Agreement.

 

(e)          The Stockholder owns, beneficially and of record, or controls that
number of shares of Common Shares, Class A Preferred Shares or other Securities
as shown on Schedule A hereto.

 

(f)          Except for such transfer restrictions of general applicability as
may be provided under the Securities Act of 1933, as amended, and the “blue sky”
laws of the various states of the United States, the Stockholder owns,
beneficially and of record, or controls all of the Securities free and clear of
any proxy, voting restriction, adverse claim or other lien (other than any
restrictions created by this Agreement) and have sole voting power with respect
to the Securities and sole power of disposition with respect to all of the
Securities, with no restrictions on the Stockholder’s rights of voting or
disposition pertaining thereto, and no person other than the Stockholder has any
right to direct or approve the voting or disposition of any of the Securities.

 

Section 3.2 Covenants. The Stockholders hereby:

 

(a) irrevocably waive, and agree not to exercise, any rights of appraisal or
rights of dissent from the Merger that the Stockholders may have with respect to
the Securities;

 

(b) agree to promptly notify the Company and Buyer of the number of any new
Securities acquired by the Stockholders after the date hereof and prior to the
Expiration Date. Any such Securities shall be subject to the terms of this
Agreement as though owned by the Stockholders on the date hereof;

 

(c) agree to permit the Company to publish and disclose in the Proxy Statement
the Stockholders’ identities and ownership of the Securities and the nature of
the Stockholders’ commitments, arrangements and understandings under this
Agreement; and

 

6

 

 

(d) shall and do authorize Buyer or its counsel to notify the Company’s transfer
agent that there is a stop transfer order with respect to all of the Securities
(and that this Agreement places limits on the voting and transfer of such
shares), provided that Buyer or its counsel further notifies the Company’s
transfer agent to lift and vacate the stop transfer order with respect to the
Securities following the Expiration Date.

 

ARTICLE IV

TERMINATION

 

For purposes of this Agreement, “Expiration Date” means the earlier of (a) the
consummation of the Merger and (b) (i) in the case of the matters covered by
Section 1.1(a) through (f), Section 1.1(h) to the extent that it relates to
Section 1.1(a) through (f), Section 1.2 to the extent that it relates to Section
1.1(a) through (f), Section 1.3, Section 1.4, Section 1.5 to the extent that it
relates to Section 1.1(a) through (f), Section 1.6 to the extent that it relates
to Section 1.1(a) through (f), Section 1.7, Article II, Section 3.2(a), Section
3.2(b) to the extent that it relates to Section 1.1(a) through (f), Section
3.2(c) to the extent that it relates to Section 1.1(a) through (f) and Section
3.2(d), the termination of the SPMA pursuant to and in compliance with the terms
therein and (ii) in the case of the matters covered by Section 1.1(g), Section
1.1(h) to the extent that it relates to Section 1.1(g), Section 1.2 to the
extent that it relates to Section 1.1(g), Section 1.5 to the extent that it
relates to Section 1.1(g), Section 1.6 to the extent that it relates to Section
1.1(g), Section 3.2(b) to the extent that it relates to Section 1.1(g) and
Section 3.2(c) to the extent that it relates to Section 1.1(g), the termination
of Buyer’s rights under Section 2 of the Stockholders Agreement. This Agreement
shall terminate and be of no further force or effect on the earlier of (a) the
consummation of the Merger and (b) the termination of Buyer’s rights under
Section 2 of the Stockholders Agreement; provided that any breach hereof prior
to such termination shall survive such termination. Notwithstanding the
preceding sentence, this Article IV and Article V shall survive any termination
of this Agreement.

 

ARTICLE V

MISCELLANEOUS

 

Section 5.1 Entire Agreement. This Agreement, together with the Schedules and
all other documents referred to herein, constitutes the entire agreement between
the parties hereto with respect to the subject matter of this Agreement and
supersedes any and all prior agreements, negotiations, correspondence,
undertakings, understandings and communications of the parties hereto with
respect to the subject matter of this Agreement, with the exception of the
Confidentiality Agreement, to which Section 5.8 applies. Nothing contained in
this Agreement shall be deemed or construed as creating a joint venture or
partnership between any of the parties hereto.

 

Section 5.2 Transaction Costs. Except as otherwise provided herein, the parties
to this Agreement will pay their own costs and expenses (including legal,
accounting and other fees) relating to this Agreement.

 



Section 5.3 Modifications. Any amendment or modification to this Agreement,
including this undertaking itself, shall only be valid if effected by an
instrument or instruments in writing and shall be effective against each of the
parties hereto that has signed such instrument or instruments. The parties agree
that they jointly negotiated and prepared this Agreement and that this Agreement
will not be construed against any party on the grounds that such party prepared
or drafted the same.

 

7

 

 





Section 5.4 Notices. Notices will be deemed to have been received (a) upon
receipt of a registered letter, (b) three Business Days following proper deposit
with an internationally recognized express overnight delivery service, or (c) in
the case of transmission by email, as of the date so transmitted (or if so
transmitted after normal business hours at the place of the recipient, on the
Business Day following such transmission):

  

If to the Company:

 

Avenue Therapeutics, Inc.

2 Gansevoort Street, 9th Floor

New York, NY 10014

Attn: Dr. Lucy Lu, M.D.

Email: llu@avenuetx.com

 

With a copy (which shall not constitute notice) to:

 

Alston & Bird LLP

90 Park Avenue, 12th Floor

New York, NY 10016

Attn: Mark McElreath

Email: mark.mcelreath@alston.com

 

If to Buyer:

 

InvaGen Pharmaceuticals Inc.

Site B, 7 Oser Ave.

Hauppauge, NY 11788

c/o

A.S. Kumar, Esq.

Global General Counsel

Cipla Ltd.

Cipla House, Peninsula Business Park,

Ganapatrao Kadam Marg, Lower Parel West,

Mumbai, Maharashtra 400013, India

Email: as.kumar@cipla.com and cosecretary@cipla.com

 

8

 

 

With a copy (which shall not constitute notice) to:

 

InvaGen Pharmaceuticals Inc.

Site B, 7 Oser Ave.

Hauppauge, NY 11788

c/o

Nishant Saxena

Global Chief Strategy Officer

Cipla Ltd.

Cipla House, Peninsula Business Park,

Ganapatrao Kadam Marg, Lower Parel West,

Mumbai, Maharashtra 400013, India

Email: nishant.saxena@cipla.com

 

With a copy (which shall not constitute notice) to:

 

Hughes Hubbard & Reed LLP

One Battery Park Plaza

New York, NY 10004-1482

Attn: Kenneth A. Lefkowitz

Email: ken.lefkowitz@hugheshubbard.com

 

If to Fortress:

 

Fortress Biotech, Inc.

2 Gansevoort Street, 9th Floor

New York, NY 10014

Attn: Lindsay Rosenwald, M.D.

Email: lrosenwald@fortressbiotech.com

 

If to Dr. Lucy Lu:

 

Avenue Therapeutics, Inc.

2 Gansevoort Street, 9th Floor

New York, NY 10014

Attn: Dr. Lucy Lu

Email: llu@avenuetx.com

 

or to such other address as may be hereafter communicated in writing by the
parties in a notice given in accordance with this Section 5.4, which address
shall then apply to the respective notice provisions of the SPMA and all other
Ancillary Agreements.

 

Section 5.5 Public Announcements. Except as required by Legal Requirements or by
the requirements of any stock exchange on which the securities of a party hereto
or any of its Affiliates are listed, no party to this Agreement will make, or
cause to be made, any press release or public announcement in respect of this
Agreement or otherwise communicate with any news media with respect to the
foregoing without prior notification to the other parties, and the parties to
this Agreement will consult with each other and cooperate as to the form, timing
and contents of any such press release, public announcement or disclosure.

 

9

 

 

Section 5.6 Severability. Each provision of this Agreement will be interpreted
in such manner as to be effective and valid under applicable Legal Requirements,
but if any provision of this Agreement is found to be unenforceable or invalid
under applicable Legal Requirements, such provision will be ineffective only to
the extent of such unenforceability or invalidity, and the parties will
negotiate in good faith to modify this Agreement so that the unenforceable or
invalid provision is replaced by such valid and enforceable provision which the
parties consider, in good faith, to match as closely as possible the invalid or
unenforceable provision and to achieve the same or a similar economic effect and
to give effect to the parties’ original intent. The remaining provisions of this
Agreement will continue to be binding and in full force and effect.

 

Section 5.7 Assignment. No party hereto may assign, in whole or in part, or
delegate all or any part of its rights, interests or obligations under this
Agreement without the prior written consent of the other party. Any assignment
or delegation made without such consent will be void. Notwithstanding the
foregoing, Buyer shall be entitled to (a) assign its rights under this Agreement
to any one of its Affiliates, and (b) assign any or all of its rights and
obligations under this Agreement (in whole or in part) as collateral security in
a financing transaction.

 

Section 5.8 Confidentiality Agreement. The terms of the Confidentiality
Agreement are hereby incorporated herein by reference and will continue in full
force and effect until expiration or termination in accordance with the terms
therein.

 

Section 5.9 Governing Law. This Agreement and any claims or causes of action
pursuant to it will be governed by and construed in accordance with the laws of
the State of Delaware, without regard for its principles of conflict of laws.

 

Section 5.10 Specific Performance. Each party acknowledges and agrees that the
other party would be irreparably damaged if the provisions of this Agreement are
not performed in accordance with their terms and that any breach of this
Agreement and the non-consummation of the transactions contemplated hereby by
either party could not be adequately compensated in all cases by monetary
damages alone. Accordingly, in addition to any remedy to which such other party
may be entitled under Section 5.11, provisional measures and injunctive relief
necessary to protect the possibility of each party to seek specific performance
from the other from the tribunal referred to in Section 5.11 can be sought from
any court of competent jurisdiction. Each of the parties hereto (i) agrees that
it shall not oppose the granting of any such relief and (ii) hereby irrevocably
waives any requirement for the security or posting of any bond in connection
with any such relief (it is understood that clause (i) of this sentence is not
intended to, and shall not, preclude any party hereto from litigating on the
merits the substantive claim to which such remedy relates).

 

10

 

 

Section 5.11 Submission to Jurisdiction. Each of the parties hereto irrevocably
agrees that any Proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by any other party hereto or its successors or assigns, shall
be brought and determined exclusively in the Court of Chancery of the State of
Delaware, or in the event (but only in the event) that such court does not have
subject matter jurisdiction over such action or proceeding, in the federal
courts sitting in the State of Delaware. Each of the parties hereto agrees that
mailing of process or other papers in connection with any such action or
proceeding in the manner provided in Section 5.4  or in such other manner as may
be permitted by applicable Legal Requirements, will be valid and sufficient
service thereof. Each of the parties hereto hereby irrevocably submits with
regard to any such action or proceeding for itself and in respect of its
property, generally and unconditionally, to the personal jurisdiction of the
aforesaid courts and agrees that it will not bring any action relating to
this Agreement or any of the transactions contemplated by this Agreement in any
court or tribunal other than the aforesaid courts. Each of the parties hereto
hereby irrevocably waives, and agrees not to assert, by way of motion, as a
defense, counterclaim, or otherwise, in any action or proceeding with respect to
this Agreement and the rights and obligations arising hereunder, or for
recognition and enforcement of any judgment in respect of this Agreement and the
rights and obligations arising hereunder: (a) any claim that it is not
personally subject to the jurisdiction of the above named courts for any reason
other than the failure to serve process in accordance with this Section 5.11;
(b) any claim that it or its property is exempt or immune from jurisdiction of
any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise); and (c) to the
fullest extent permitted by the applicable Legal Requirements, any claim that
(i) the suit, action or proceeding in such court is brought in an inconvenient
forum, (ii) the venue of such suit, action or proceeding is improper, or (iii)
this Agreement, or the subject matter hereof, may not be enforced in or by such
courts.

 

Section 5.12 Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT or the
transactions contemplated hereby. EACH PARTY TO THIS AGREEMENT CERTIFIES AND
ACKNOWLEDGES THAT: (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE
FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION; (B) SUCH PARTY HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER; (C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY;
AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.12.

 

Section 5.13 Waiver. Any term or condition of this Agreement may be waived at
any time by the party that is entitled to the benefit thereof, but no such
waiver shall be effective unless set forth in a written instrument duly executed
by or on behalf of the party waiving such term or condition, and no waiver by
any party of any default, misrepresentation, or breach of warranty or covenant
hereunder, shall be deemed to extend to any prior or subsequent default,
misrepresentation, or breach of warranty, covenant or agreement hereunder or
affect in any way any rights arising by virtue of any such prior or subsequent
occurrence. No failure or delay of any party in exercising any right or remedy
hereunder shall operate as a waiver thereof, and no waiver by any party of any
term or condition of this Agreement, in any one or more instances, shall be
deemed to be or construed as a waiver of the same or any other term or condition
of this Agreement on any future occasion.

 

11

 

 

Section 5.14 Counterparts; Facsimile Signature. This Agreement may be executed
in one (1) or more counterparts, by original or facsimile (or other such
electronically transmitted) signature, each of which will be deemed an original,
but all of which will constitute one and the same instrument. Any party
executing this Agreement by facsimile (or other such electronically transmitted)
signature shall, upon request from another party hereto, promptly deliver to the
requesting party an original counterpart of such signature.

 

Section 5.15 Rights Cumulative. All rights and remedies of each of the parties
under this Agreement will be cumulative, and the exercise of one or more rights
or remedies will not preclude the exercise of any other right or remedy
available under this Agreement or applicable Legal Requirements.

 

Section 5.16 Interpretation. (a) The words “hereof”, “herein”, and “hereunder”
and words of similar import, when used in this Agreement, shall refer to this
Agreement as a whole and not to any particular provision of this Agreement;
(b) the words “date hereof,” when used in this Agreement, shall refer to the
date set forth in the Preamble; (c) the terms defined in the singular have a
comparable meaning when used in the plural, and vice versa; (d) the terms
defined in the present tense have a comparable meaning when used in the past
tense, and vice versa; (e) any references herein to a specific Section or
Article shall refer, respectively, to Sections or Articles of this Agreement;
(f) wherever the word “include”, “includes”, or “including” is used in this
Agreement, it shall be deemed to be followed by the words “without limitation”;
(g) references herein to any gender includes each other gender; (h) the word
“or” shall not be exclusive; (i) the headings herein are for convenience of
reference only, do not constitute part of this Agreement and shall not be deemed
to limit or otherwise affect any of the provisions hereof; (j) any references
herein to any Governmental Authority shall be deemed to also be a reference to
any successor Governmental Authority thereto; and (k) the parties hereto have
participated jointly in the negotiation and drafting of this Agreement and, in
the event that an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as jointly drafted by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provision of this Agreement.

 

[Signature Pages Follow]

 

12

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date and year first written above.

 



  COMPANY:       Avenue Therapeutics, Inc.       By: /s/ Lucy Lu   Name: Lucy Lu
  Title: CEO       BUYER:       InvaGen Pharmaceuticals Inc.       By: /s/
Deepak Agarwal Name: Deepak Agarwal Title: CFO       STOCKHOLDERS:      
FORTRESS BIOTECH, INC.       By: /s/ Lindsay A. Rosenwald   Name: Lindsay A.
Rosenwald   Title: President and CEO       /s/ Lucy Lu   Lucy Lu

 

[Signature Page to Voting and Support Agreement]



 



 

 

Schedule A

 

Stockholder Ownership

 

Name  Common
Shares   Class A
Preferred
Shares   Restricted Stock
Issuances   Restricted Stock
Units   Total  Fortress Biotech, Inc.   3,590,096    250,000    –    –  
 3,840,096  Lucy Lu   175,001    –    158,332    465,000    798,333 

 

[Schedule A to Voting and Support Agreement]

 



